ICJ_035_AerialIndicent1955_ISR_BGR_1957-11-26_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(ISRAEL v. BULGARIA)

ORDER OF NOVEMBER 26th, 1957

1957

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
27 JUILLET 1955

(ISRAEL c. BULGARIE)

ORDONNANCE DU 26 NOVEMBRE 1957
This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(Israel v. Bulgaria),
Order of November 26th, 1957: I.C.J. Reports 1957, p. 182.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à l'incident aërien du 27 juillet 1955
(Israël c. Bulgarie),
Ordonnance du 26 novembre 1957: C.I. J. Recueil 1957, p. 182.»

 

Sales number 17 2
N° de vente:

 

 

 
182

COUR INTERNATIONALE DE JUSTICE

1957
Le 26 novembr
Rôle général
ANNÉE 1957 n° 35

26 novembre 1957

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
27 JUILLET 1955

(ISRAEL c. BULGARIE)

ORDONNANCE

Présents: M. HACKWORTH, Président ; M. Bapawt, Vice-Président ;
MM: GUERRERO, BASDEVANT, WINIARSKI, ZORICIC,
KLAESTAD, Reap, ARMAND-UGON, KOJEVNIKOV, Sir
Muhammad ZAFRULLA KHAN, Sir Hersch LAUTERPACHT,
MM. MORENO QUINTANA, CORDOVA, WELLINGTON Koo,
Juges; M. J. Lopez OLIVAN, Greffier.

La Cour internationale de Justice,
ainsi composée,

après délibéré en chambre du conseil,
vu l’article 48 du Statut de la Cour,

vu l'article 37 du Règlement de la Cour,

Rend l'ordonnance suivante:

Considérant que, le 16 octobre 1957, le ministre d'Israël aux
Pays-Bas a remis au Greffier une requête du Gouvernement d'Israël,
en date du 9 octobre 1957, introduisant devant la Cour une instance
contre le Gouvernement de la République populaire de Bulgarie

4
INCIDENT AÉRIEN (ISRAEL C. BULGARIE) (ORD. 26 XI 57) 183

au sujet de la destruction, le 27 juillet 1955, par les forces de
défense anti-aérienne bulgares, d’un avion appartenant à la «El
Al Israel Airlines Ltd. »;

Considérant que la requête énonce d’une part qu’Israél a accepté
la juridiction obligatoire de la Cour dans sa déclaration du 3 octobre
1956 remplaçant la déclaration antérieure du 4 septembre 1950 et
s'appliquant aux différends nés après le 25 octobre 1951; et d’autre
part que la Bulgarie a accepté la juridiction obligatoire de la Cour
le 29 juillet 1921 à l’occasion du dépôt par ce pays de son instrument
de ratification du protocole de signature concernant le Statut de
la Cour permanente de Justice internationale;

Considérant que, par une lettre du 16 octobre 1957 remise au
Greffier en même temps que la requête, le ministre d'Israël aux
Pays-Bas a fait connaître que M. Shabtai Rosenne, conseiller
juridique du ministère des Affaires étrangères, était désigné comme
agent du Gouvernement d'Israël et qu'il élisait domicile à la
légation d'Israël à La Haye;

Considérant que, le 16 octobre 1957, le ministre des Affaires
étrangères de Bulgarie a été avisé par voie télégraphique du dépôt
de la requête, dont une copie lui a en même temps été transmise
par lettre aux termes de l’article 40, paragraphe 2, du Statut, et de
l’article 33, paragraphe 1, du Règlement;

Considérant que, par télégramme du 5 novembre 1957, le ministre
des Affaires étrangères de Bulgarie a accusé réception de la reauête
et fait savoir, en se réservant le droit de poser la question préalable
de la compétence de la Cour, qu'il ne tarderait pas à communiquer
à la Cour le nom de l’agent de son Gouvernement et l'indication du
domicile élu au siège de la Cour;

Considérant que, le 15 novembre 1957, l’agent du Gouvernement
d'Israël a été avisé par lettre, et le ministre des Affaires étrangères
de Bulgarie par télégramme, que le Président se proposait, par
application de l’article 37, paragraphe 1, du Règlement, de recevoir
le 20 novembre 1957 les agents ou leurs représentants pour se
renseigner auprès d’eux sur des questions de procédure, et notam-
ment sur la question des délais à fixer pour les pièces écrites;

Considérant que le ministre d'Israël aux Pays-Bas a fait savoir
le 18 novembre 1957 qu'il avait été prié par l’agent du Gouverne-
ment d’Israél de le représenter à cette réunion;

Considérant que, par télégramme du 18 novembre 1957, le
ministre des Affaires étrangères de Bulgarie a demandé l’ajour-
nement de la réunion;

Considérant que, le 19 novembre 1957, le ministre d'Israël aux
Pays-Bas a été avisé par lettre et le ministre des Affaires étrangères

5
INCIDENT AERIEN (ISRAEL €. BULGARIE) (ORD. 26 XI 57) 184

de Bulgarie par télégramme que la réunion était reportée au
25 novembre 1957;

Considérant que, par télégramme du 23 novembre 1957, le
ministre des Affaires étrangères de Bulgarie a accusé réception du
télégramme du 19 novembre et fait savoir que le Gouvernment
bulgare avait désigné comme son représentant le Dt Nissim Mevo-
rah, professeur, lequel élisait domicile à la légation de Tchéco-
slavaquie à La Haye et que, le Dr Mevorah étant momentanément
absent de Bulgarie, le ministre des Affaires étrangères priait la
Cour d’ajourner la convocation des représentants;

Considérant que, dans ces conditions, seul le représentant du
Gouvernement d'Israël a pu être présent à la réunion du 25 novem-
bre 1957;

La Cour,
Après s'être renseignée auprès de la Partie demanderesse,

fixe au 2 juin 1958 la date d'expiration du délai pour le dépôt
du mémoire du Gouvernement d'Israël:

réserve pour une ordonnance à rendre ultérieurement la fixation
du délai pour la présentation par la Partie défenderesse de son
contre-mémoire.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt-six novembre mil neuf cent
cinquante-sept, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement
au Gouvernement d'Israël et au Gouvernement de la République
populaire de Bulgarie.

Le Président,
(Signé) GREEN H. HACKWORTEH.

Le Grefñer,
(Signé) J. LOPEZ OLIVAN.
